WALKER, P. J.
The principal claim made in the argument of the counsel for the appellant is that the judgment should be reversed because of alleged error in refusing to give written charges requested by it. In reference to the manner in which those charges were presented to the court, the bill of exceptions contains this statement: “At this junction in the proceedings, the above and foregoing being all the evidence in the case, the defendant requested the court to give to the jury the following special charges in writing; that is to say.” Then follow six written charges. This recital reasonably imports that the six charges were requested, not separately, but as a whole.
*635This being true, if either of them was bad, the court is not chargeable with error for refusing the request as made. — Yeats v. State, 142 Ala. 58, 38 South. 760. One of the charges requested was the general affirmative charge in favor of the defendant. The testimony tending to prove that the defendant was free from negligence in the killing of the mule in question was that given by its own witnesses. As there was other testimony in the case which was at variance with their version of the occurrence, the refusal to give that charge was proper. It follows that the ruling made on the charges requested is not a ground of reversal.
We find no error in the ruling of the court in its action on the defendant’s motion for a new trial.
Affirmed.